NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3346
                                       __________

                                  ANDRE D. BUTLER,
                                                          Appellant

                                             v.

           HOMESITE INSURANCE COMPANY; MALCOLM ROBINSON
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-04160)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 13, 2020

          Before: AMBRO, GREENAWAY, JR. and PORTER, Circuit Judges

                              (Opinion filed: April 13, 2020)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Andre Butler appeals pro se from the District Court’s summary-judgment rulings

in this diversity action.1 For the reasons that follow, we will affirm.

                                              I.

       Because we write primarily for the parties, who are familiar with the background

of this case, we discuss that background only briefly. Butler, who lives in Philadelphia,

held an insurance policy with Homesite Insurance Company (“Homesite”). The policy

covered personal property damage caused by, inter alia, the “[a]ccidental discharge or

overflow of water or steam from within a plumbing, heating, air conditioning or

automatic fire protective sprinkler system or from within a household appliance.” (Dist.

Ct. docket # 64-4, at 21 (emphasis omitted).) However, the policy did not cover damage

caused by flood, surface water, “[w]ater which backs up through sewers or drains or

which overflows from a sump,” or “[w]ater below the surface of the ground, including

water which . . . seeps or leaks through a building, sidewalk, driveway, foundation, . . . or

other structure.” (Id.)

       In August 2018, Butler discovered that some of his personal property stored in the

basement of his residence had been damaged by water. At the time, he could not identify

the source of the water, and it appeared to him that the pipes and water heater were


1
  For diversity jurisdiction to lie, there must be complete diversity of citizenship amongst
the parties and the amount in controversy must exceed $75,000. See In re Diet Drugs
Prods. Liab. Litig., 418 F.3d 372, 375-76 (3d Cir. 2005) (citing 28 U.S.C. § 1332(a)).
                                                2
working properly. He later acknowledged that it had been raining, but he disputes the

notion that this was the cause of the damage. Eight days after discovering his damaged

property, he submitted an insurance claim via Homesite’s website. The claim was

assigned to claims adjuster Malcolm Robinson. In the days that followed, Robinson

spoke over the phone with Butler, Butler’s wife, Butler’s landlord, and a purported

plumber named Henry who signed the two invoices that Butler submitted to Homesite in

support of his insurance claim. There were material inconsistencies in the accounts given

by the individuals with whom Robinson spoke, and an investigation conducted by

Homesite’s Special Investigations Unit (“SIU”) revealed that the license numbers

provided by Henry were likely fake.2 In the end, Homesite denied Butler’s claim for

“[c]oncealment or [f]raud.” (Dist. Ct. docket # 64-5, at 32.)

       Butler responded by filing a pro se complaint in the District Court against

Homesite and Robinson (hereinafter collectively referred to as “Defendants”). The

complaint raised claims for breach of contract, fraud, intentional infliction of emotional

distress, “liability,” and “failure to deal fairly with insureds.” (See Compl. 8-11.) In light

of these claims, Butler sought, inter alia, $186,164 in compensatory damages and at least


Those requirements have been met in this case.
2
  The invoices consisted of generic “work order” forms and contained no letterhead.
SIU’s investigation revealed that none of the license numbers provided by Henry
matched a valid license number in Philadelphia. When Butler and/or his wife
subsequently claimed that Henry was licensed in New Jersey, SIU determined that only
one of Henry’s license numbers matched a valid license number in New Jersey, and that
this license number was for a hearing aid dispensary license.
                                             3
$1 million in punitive damages. After conducting discovery, the parties filed cross-

motions for summary judgment. In October 2019, the District Court granted Defendants’

summary-judgment motion and denied Butler’s cross-motion. Butler timely filed a

motion for reconsideration, which the District Court denied. This timely appeal

followed.3

                                               II.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s summary-judgment rulings under a plenary standard. See Barna v.

Bd. of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136, 141 (3d Cir. 2017).

Summary judgment is appropriate when the movants “show[] that there is no genuine

dispute as to any material fact and the movant[s] [are] entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Although the non-movant’s evidence “is to be believed, and

all justifiable inferences are to be drawn in his favor in determining whether a genuine

factual question exists,” summary judgment should be granted “unless there is sufficient

evidence for a jury to reasonably find for the nonmovant.” Barefoot Architect, Inc. v.

Bunge, 632 F.3d 822, 826 (3d Cir. 2011) (internal quotation marks omitted).

         Butler’s opening brief raises 16 arguments in support of his challenge to the

District Court’s summary-judgment rulings. We agree with Defendants that each of these

arguments is meritless and/or is not properly before us because Butler failed to raise it in


3
    In bringing this appeal, Butler does not challenge the District Court’s denial of his
                                                4
the District Court in the first instance. See Del. Nation v. Pennsylvania, 446 F.3d 410,

416 (3d Cir. 2006) (“Absent exceptional circumstances, this Court will not consider

issues raised for the first time on appeal.”). We see the need to specifically discuss only a

couple of Butler’s arguments here. See United States v. Begin, 696 F.3d 405, 412 (3d

Cir. 2012) (“The court need not discuss every argument made by a litigant if an argument

is clearly without merit.” (quoting United States v. Cooper, 437 F.3d 324, 329 (3d Cir.

2006))).4

       One of Butler’s arguments concerns the length of the parties’ summary-judgment

motions. Butler noticed that neither the Federal Rules of Civil Procedure nor the District

Court’s local rules have a page limit for summary-judgment motions. Nevertheless,

because he also noticed that some other district court’s local rules set forth a 20-page

limit for such motions, he “believe[d] that it is better to ask the court for permission than

to assume.” (Dist. Ct. docket # 62, at 3.) Accordingly, he asked the District Court for

leave to file a summary-judgment motion that exceeded 20 pages. The District Court

granted that motion and ordered that Butler’s summary-judgment motion not exceed 25

pages. That order did not address the length of Defendants’ forthcoming summary-

judgment motion.


motion for reconsideration.
4
  To the extent that Butler’s reply brief presents arguments that were not raised in his
opening brief, we deem those arguments forfeited. See Haberle v. Borough of Nazareth,
936 F.3d 138, 141 n.3 (3d Cir. 2019).

                                              5
       Butler subsequently filed a 25-page summary-judgment motion. Defendants’

summary-judgment motion, meanwhile, was 26 pages long. Butler now argues that the

25-page limit (a) prevented the District Court from considering “important matters” and

(b) demonstrates that the District Court was biased against him. But Butler has not

identified the “important matters” that were not considered, and we are not persuaded by

his allegation of bias. To be sure, the District Court could have denied as unnecessary

Butler’s request for permission to file a summary-judgment motion that exceeded 20

pages. However, we see nothing in the District Court’s page-limit order that suggests

that its decision to grant Butler’s request, albeit with a restriction, reflects its bias against

him. Although the District Court did not impose a page limit against Defendants, there is

no indication that the absence of a page limit was due to bias; rather, as far as we can tell,

it was simply because none of the parties made any request regarding the length of

Defendants’ summary-judgment motion. And, in the end, Defendants’ motion was only a

single page longer than Butler’s motion.

       The other argument of Butler’s that we specifically discuss here concerns two

statements made by the District Court in its summary-judgment order. On page 4 of that

order, the District Court correctly stated that, “[w]hen deciding cross motions for

summary judgment, I must consider each motion separately, drawing inferences against

each movant in turn.” (Dist. Ct. Order entered Oct. 7, 2019, at 4 (internal quotation

marks omitted) (citing, inter alia, Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d
6
388, 402 (3d Cir. 2016)).) At the end of that order, the District Court stated that,

“[h]aving ruled in favor of the Defendants on each of Plaintiff’s claims, I will not

separately address Plaintiff’s Motion for Summary Judgment.” (Id. at 13.) Butler now

contends that these two statements contradict one another, and that this contradiction

indicates that the District Court was biased against him. But we see no contradiction, and

thus we see no bias. The fact that the District Court’s order did not specifically discuss

the arguments raised in Butler’s summary-judgment motion does not mean that the

District Court failed to consider those arguments when ruling on the parties’ summary-

judgment motions.

       Having carefully reviewed the record in this case, we cannot conclude that a jury

could reasonably find in Butler’s favor on any of the five causes of actions raised in his

complaint. Accordingly, we will affirm the District Court’s decision to grant summary

judgment in favor of Defendants and deny Butler’s cross-motion.5




5
  Butler and Defendants have each filed an unopposed motion for leave to supplement the
appendix. Both of these motions are granted. Defendants’ motion for leave to file a sur-
reply brief is denied.
                                            7